IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 


NO. PD-0522-11


JAMES DAVID TUTT, Appellant
 
v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT'S 
PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS
NACOGDOCHES COUNTY


Per curiam.

O P I N I O N 


	Appellant was convicted of the felony offense of driving while intoxicated and was
sentenced to confinement for forty years.  The Court of Appeals affirmed the conviction. Tutt
v. State, ___S.W.3d___ (Tex. App. -- Texarkana, No. 06-10-00183-CR, delivered March
11, 2011).  Appellant's petition for discretionary review was dismissed as untimely filed on
August 24, 2011.  Appellant has filed a motion for rehearing requesting reinstatement of his
petition so that it will be considered by this Court.  Appellant's motion for rehearing is
granted.  His petition for discretionary review received in this Court on July 29, 2011, is filed
as of October 19, 2011, and will be considered in accord with Tex.R.App.P. 68.  (But see
order striking petition).
 
Delivered October 19, 2011
Do not publish